



Exhibit 10(x)







NORTHROP GRUMMAN
OFFICERS RETIREMENT ACCOUNT CONTRIBUTION PLAN




(Amended and Restated Effective as of January 1, 2013)















































--------------------------------------------------------------------------------




TABLE OF CONTENTS


INTRODUCTION
1
 
 
ARTICLE I DEFINITIONS
1
1.1
Definitions
1
 
 
 
ARTICLE II PARTICIPATION
4
2.1
In General
4
2.2
Disputes as to Employment Status
4
 
 
 
ARTICLE III CREDITS TO ACCOUNTS
5
3.1
Accounts
5
3.2
Company Contribution Credits
5
3.3
Earnings Credits
5
3.4
Valuation of Accounts
5
3.5
Use of a Trust
5
3.6
Investment Return Not Guaranteed
6
 
 
 
ARTICLE IV VESTING AND FORFEITURES
6
4.1
In General
6
4.2
Exceptions
6
 
 
 
ARTICLE V DISTRIBUTIONS
6
5.1
Normal Distribution Rules
6
5.2
Effect of Taxation
7
5.3
Permitted Delays
7
5.4
Payments Not Received At Death
7
5.5
Inability to Locate Participant
7
5.6
Committee Rules
8
 
 
 
ARTICLE VI ADMINISTRATION
8
6.1
Committees
8
6.2
Committee Action
8
6.3
Powers and Duties of the Administrative Committee
8
6.4
Powers and Duties of the Investment Committee
9
6.5
Construction and Interpretation
9
6.6
Information
10
6.7
Committee Compensation, Expenses and Indemnity
10
6.8
Claims
10
 
 
 
ARTICLE VII MISCELLANEOUS
10
7.1
Unsecured General Creditor
10
7.2
Restriction Against Assignment
11


i



--------------------------------------------------------------------------------




7.3
Restriction Against Double Payment
12
7.4
Withholding
12
7.5
Amendment, Modification, Suspension or Termination
12
7.6
Governing Law
12
7.7
Receipt and Release
12
7.8
Payments on Behalf of Persons Under Incapacity
12
7.9
Limitation of Rights and Employment Relationship
13
7.10
Headings
13
7.11
Liabilities Transferred to HII
13
 
 
 
ARTICLE VIII FORFEITURE OF BENEFITS
13
8.1
In General
13
8.2
Determination of a Forfeiture Event
13
8.3
No Forfeiture Event for Certain Terminations after Change in Control
14
8.4
Forfeiture Event Defined
14
8.5
Amount of Forfeiture
14
8.6
Notice and Claims Procedure
14
8.7
Application
16
 
 
 
APPENDIX A – COMMITTEES AND APPOINTMENTS
A-1














ii



--------------------------------------------------------------------------------




INTRODUCTION
The Northrop Grumman Officers Retirement Account Contribution Plan (the "Plan")
was adopted effective as of October 1, 2009. The Plan is hereby amended and
restated effective as of January 1, 2013, except as otherwise provided. This
restatement amends the January 1, 2012 restatement of the Plan.
This Plan is intended (1) to comply with section 409A of the Internal Revenue
Code, as amended (the "Code") and official guidance issued thereunder, and (2)
to be "a plan which is unfunded and is maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees" within the meaning of sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.


ARTICLE I

DEFINITIONS
1.1
Definitions

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
"Account" shall mean the recordkeeping account set up for each Participant to
keep track of amounts to his or her credit.
"Administrative Committee" means the committee in charge of Plan administration,
as described in Article VI.
"Affiliated Companies" shall mean the Company and any entity affiliated with the
Company under Code sections 414(b) or (c).
"Beneficiary" or "Beneficiaries" shall mean the person or persons, including a
trustee, personal representative or other fiduciary, last designated in writing
by a Participant in accordance with procedures established by the Administrative
Committee to receive the benefits specified hereunder in the event of the
Participant's death.
(a)    No Beneficiary designation shall become effective until it is filed with
the Administrative Committee.
(b)    Any designation shall be revocable at any time through a written
instrument filed by the Participant with the Administrative Committee with or
without the consent of the previous Beneficiary.

1



--------------------------------------------------------------------------------




No designation of a Beneficiary other than the Participant's spouse shall be
valid unless consented to in writing by such spouse. If there is no such
designation or if there is no surviving designated Beneficiary, then the
Participant's surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant's estate
duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant's death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Plan, the Administrative Committee and the Company. A Participant will
automatically revoke a designation of a spouse as primary beneficiary upon the
dissolution of their marriage.
(c)    In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (1) to that person's living
parent(s) to act as custodian, (2) if that person's parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (3) if
no parent of that person is then living, to a custodian selected by the
Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company.
(d)    Payment by the Affiliated Companies pursuant to any unrevoked Beneficiary
designation, or to the Participant's estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Affiliated Companies.
"Board" shall mean the Board of Directors of the Company.
"Code" shall mean the Internal Revenue Code of 1986, as amended.
"Committees" shall mean the Committees appointed as provided in Article VI.
"Company" shall mean Northrop Grumman Corporation and any successor.
"Company Contributions" shall mean credits to a Participant's Account, as
described in Section 3.2.
"Compensation" shall be "compensation" as defined by Section 5.01 of the NGSP.

2



--------------------------------------------------------------------------------




"Compensation Committee" shall mean the Compensation Committee of the Company's
Board of Directors.
"Eligible Employee" shall mean any Employee who meets the following conditions:
(a)    Prior to January 1, 2015:
(1)    he or she is an elected or appointed officer of an Affiliated Company
other than Vinnell Corporation, Component Technologies or Premier America Credit
Union;
(2)    he or she is not eligible to actively accrue benefits under Appendix F
("CPC SERP"), Appendix G ("OSERP"), or Appendix I ("OSERP II") of the Northrop
Grumman Supplemental Plan 2; and
(3)    he or she is not otherwise designated as being ineligible to participate
in the Plan.
(b)    On or after January 1, 2015:
(1)    he or she is an elected or appointed officer of an Affiliated Company
other than Vinnell Corporation, Component Technologies or Premier America Credit
Union; and
(2)    he or she is not otherwise designated as being ineligible to participate
in the Plan.
"Employee" shall mean any common law employee of the Affiliated Companies who is
classified as an employee by the Affiliated Companies.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.
"Investment Committee" means the committee in charge of investment aspects of
the Plan, as described in Article VI.
"Key Employee" means an employee treated as a "specified employee" under Code
section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies (i.e., a key
employee (as defined in Code section 416(i) without regard to paragraph (5)
thereof)) if the Company's or an Affiliated Company's stock is publicly traded
on an established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which Participants are Key Employees as
of each December 31 in accordance with IRS regulations or other guidance under
Code section 409A, provided that in determining the compensation of individuals
for this purpose, the definition of compensation in Treas. Reg.
§ 1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
twelve (12) month period commencing on April 1 of the following year.

3



--------------------------------------------------------------------------------




"NGSP" means the Northrop Grumman Savings Plan.
"Participant" shall mean any Eligible Employee who participates in this Plan in
accordance with Article II.
"Plan" shall be the Northrop Grumman Officers Retirement Account Contribution
Plan.
"Separation from Service" means a "separation from service" within the meaning
of Code section 409A.


ARTICLE II

PARTICIPATION
2.1
In General

(a)    An Employee shall automatically become a Participant and eligible for
Company Contributions as of the later of October 1, 2009 or the date the
Employee becomes an Eligible Employee.
(b)    An individual will cease to be a Participant when he or she no longer has
a positive balance in his or her Account.
2.2
Disputes as to Employment Status

(a)    Because there may be disputes about an individual's proper status as an
Employee or non-Employee, this Section describes how such disputes are to be
handled with respect to Plan participation.
(b)    The Affiliated Companies will make the initial determination of an
individual's employment status.
(1)    If an individual is not treated by the Affiliated Companies as a common
law employee, then the Plan will not consider the individual to be an "Eligible
Employee" and he or she will not be entitled to participate in the Plan.
(2)    This will be so even if the individual is told he or she is entitled to
participate in the Plan and given a summary of the plan or other actions are
taken indicating that he or she may participate.
(c)    Disputes may arise as to an individual's employment status. As part of
the resolution of the dispute, an individual's status may be changed by the
Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees and will not be entitled to participate in the Plan.



4



--------------------------------------------------------------------------------




ARTICLE III

CREDITS TO ACCOUNTS
3.1
Accounts

The Administrative Committee shall establish and maintain a recordkeeping
Account for each Participant under the Plan.
3.2
Company Contribution Credits

If a Participant qualifies as an Eligible Employee during a payroll period, the
Participant's Account shall be credited with a Company Contribution as soon as
practicable after the end of the payroll period. The Company Contribution for a
payroll period shall equal 4% of the Participant's Compensation for the payroll
period.
3.3
Earnings Credits

A Participant's Account will be periodically credited with earnings, gains and
losses as if the Account was invested in the same investment options as the
Participant's RAC Subaccount in the Northrop Grumman Savings Excess Plan. If a
Participant does not have such a RAC Subaccount, his Account will be credited
with earnings, gains and losses as if the Account was invested in the qualified
default investment alternative ("QDIA") that applies to the Participant under
the NGSP.
3.4
Valuation of Accounts

(a)    The valuation of Participants' Accounts will reflect earnings, losses,
expenses and distributions, and will be made in accordance with the rules and
procedures of the Administrative Committee.
(b)    The Administrative Committee may set regular valuation dates and times
and also use special valuation dates and times and procedures from time to time
under unusual circumstances and to protect the financial integrity of the Plan.
(c)    The Administrative Committee may use averaging methods to determine
values and accrue estimated expenses.
(d)    The Administrative Committee may change its valuation rules and
procedures from time to time and without prior notice to Participants.
3.5
Use of a Trust

The Company may set up a trust to hold any assets or insurance policies that it
may use in meeting its obligations under the Plan. Any trust set up will be a
rabbi trust and any assets placed in the trust shall continue for all purposes
to be part of the general assets of the Company and shall be available to its
general creditors in the event of the Company's bankruptcy or insolvency.

5



--------------------------------------------------------------------------------




3.6
Investment Return Not Guaranteed

Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of the Company Contributions credited to
their Accounts due to poor investment performance.


ARTICLE IV


VESTING AND FORFEITURES
4.1
In General

A Participant shall become vested in his Account balance upon completing three
years of service. For this purpose, years of service shall be calculated in the
same manner as for purposes of determining vesting in Retirement Account
Contributions under the NGSP (including the treatment of a break in service).
Notwithstanding the foregoing, any elected or appointed officer of an Affiliated
Company as of December 31, 2011 shall be 100% vested in his or her Account
balance upon entry to the Plan if the officer becomes a Participant in the Plan
on January 1, 2015.
4.2
Exceptions

The following exceptions apply to the vesting rule:
(a)    Forfeitures on account of a lost payee. See Section 5.5.
(b)    Forfeitures under an escheat law.
(c)    Recapture of amounts improperly credited to a Participant's Account or
improperly paid to or with respect to a Participant.
(d)    Expenses charged to a Participant's Account.
(e)    Investment losses.


ARTICLE V

DISTRIBUTIONS
5.1
Normal Distribution Rules

The vested balance in a Participant's Account shall be distributed in a lump sum
upon a Participant's Separation from Service. Notwithstanding the foregoing,
distribution will not be made to a Key Employee upon a Separation from Service
until the date which is six months after the date of the Key Employee's
Separation from Service (or, if earlier, the date of death of the Key Employee).

6



--------------------------------------------------------------------------------




5.2
Effect of Taxation

If a Participant's benefits under the Plan are includible in income pursuant to
Code section 409A, the Company shall have the discretion to accelerate the
distribution of all or a portion of such includible benefits to the Participant,
provided that the Participant shall not be given a direct or indirect election
as to whether such discretion is exercised.
5.3
Permitted Delays

Notwithstanding the foregoing, any payment to a Participant under the Plan shall
be delayed upon the Administrative Committee's reasonable anticipation of one or
more of the following events:
(a)    The Company's deduction with respect to such payment would be eliminated
by application of Code section 162(m); or
(b)    The making of the payment would violate Federal securities laws or other
applicable law;
(c)    provided, that any payment delayed pursuant to this Section 5.3 shall be
paid in accordance with Code section 409A.
5.4
Payments Not Received At Death

In the event of the death of a Participant before receiving a payment, payment
will be made to his or her estate if death occurs on or after the date of a
check that has been issued by the Company. Otherwise, payment of the amount will
be made to the Participant's Beneficiary.
5.5
Inability to Locate Participant

In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the required payment date, the amount
allocated to the Participant's Account shall be forfeited.

7



--------------------------------------------------------------------------------




5.6
Committee Rules

All distributions are subject to the rules and procedures of the Administrative
Committee. The Administrative Committee may also require the use of particular
forms. The Administrative Committee may change its rules, procedures and forms
from time to time and without prior notice to Participants.


ARTICLE VI


ADMINISTRATION
6.1
Committees

(a)    The Administrative Committee shall be appointed by the Company.
(b)    An Investment Committee (referred to together with the Administrative
Committee as, the "Committees"), comprised of one or more persons, shall be
appointed by and serve at the pleasure of the Board (or its delegate). The
number of members comprising the Investment Committee shall be determined by the
Board, which may from time to time vary the number of members. A member of the
Investment Committee may resign by delivering a written notice of resignation to
the Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Investment Committee shall be filled promptly by the Board.
6.2
Committee Action

Each Committee shall act at meetings by affirmative vote of a majority of the
members of that Committee. Any determination of action of a Committee may be
made or taken by a majority of a quorum present at any meeting thereof, or
without a meeting, by resolution or written memorandum signed by a majority of
the members of the Committee then in office. A member of a Committee shall not
vote or act upon any matter which relates solely to himself or herself as a
Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.
The Company shall appoint a Chairman from among the members of the
Administrative Committee and a Secretary who may or may not be a member of the
Administrative Committee. The Administrative Committee shall conduct its
business according to the provisions of this Article and the rules contained in
the current edition of Robert's Rules of Order or such other rules of order the
Administrative Committee may deem appropriate. The Administrative Committee
shall hold meetings from time to time in any convenient location.
6.3    Powers and Duties of the Administrative Committee
The Administrative Committee shall enforce the Plan in accordance with its
terms, shall be charged with the general administration of the Plan, and shall
have all powers necessary to accomplish its purposes, including, but not by way
of limitation, the following:

8



--------------------------------------------------------------------------------




(a)    To construe and interpret the terms and provisions of this Plan and make
all factual determinations;
(b)    To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(c)    To maintain all records that may be necessary for the administration of
the Plan;
(d)    To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
(e)    To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
(f)    To appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Administrative Committee may from time to time prescribe (including the
power to subdelegate);
(g)    To exercise powers granted the Administrative Committee under other
Sections of the Plan; and
(h)    To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue insurance policies
purchased in connection with the Plan.
6.4
Powers and Duties of the Investment Committee

The Investment Committee shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:
(a)    To oversee any rabbi trust; and
(b)    To appoint agents, and to delegate to them such powers and duties in
connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).
6.5
Construction and Interpretation

The Administrative Committee shall have full discretion to construe and
interpret the terms and provisions of this Plan, to make factual determinations
and to remedy possible inconsistencies and omissions. The Administrative
Committee's interpretations, constructions and remedies shall be final and
binding on all parties, including but not limited to the Affiliated Companies
and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

9



--------------------------------------------------------------------------------




6.6
Information

To enable the Committees to perform their functions, the Affiliated Companies
adopting the Plan shall supply full and timely information to the Committees on
all matters relating to the compensation of all Participants, their death or
other events that cause termination of their participation in this Plan, and
such other pertinent facts as the Committees may require.
6.7
Committee Compensation, Expenses and Indemnity

(a)    The members of the Committees shall serve without compensation for their
services hereunder.
(b)    The Committees are authorized to employ such accounting, consultants or
legal counsel as they may deem advisable to assist in the performance of their
duties hereunder.
(c)    To the extent permitted by ERISA and applicable state law, the Company
shall indemnify and hold harmless the Committees and each member thereof, the
Board and any delegate of the Committees who is an employee of the Affiliated
Companies against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under ERISA and state law.
6.8
Claims

The Company's standardized "Northrop Grumman Nonqualified Retirement Plans
Claims and Appeals Procedures" (the "Claims Procedures") shall apply in handling
claims and appeals under this Plan.
ARTICLE VII

MISCELLANEOUS
7.1
Unsecured General Creditor

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Affiliated Companies. No assets of the Affiliated Companies shall
be held in any way as collateral security for the fulfilling of the obligations
of the Affiliated Companies under this Plan. Any and all of the Affiliated
Companies' assets shall be, and remain, the general unpledged, unrestricted
assets of the Affiliated Companies. The obligation under the Plan of the
Affiliated Companies adopting the Plan shall be merely that of an unfunded and
unsecured promise of those Affiliated Companies to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Affiliated Companies
that this Plan be unfunded for purposes of the Code and for purposes of Title I
of ERISA.

10



--------------------------------------------------------------------------------




7.2
Restriction Against Assignment

(a)    The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant's Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant's Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Administrative Committee, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary or successor in interest in
such manner as the Administrative Committee shall direct.
(b)    The actions considered exceptions to the vesting rule under Section 4.2
will not be treated as violations of this Section.
(c)    Notwithstanding the foregoing, all or a portion of a Participant's vested
Account balance may be paid to another person as specified in a domestic
relations order that the Administrative Committee determines is qualified (a
"Qualified Domestic Relations Order"). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:
(1)    issued pursuant to a State's domestic relations law;
(2)    relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;
(3)    creates or recognizes the right of a spouse, former spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan; and
(4)    meets such other requirements established by the Administrative
Committee.
The Administrative Committee shall determine whether any document received by it
is a Qualified Domestic Relations Order. In making this determination, the
Administrative Committee may consider the rules applicable to "domestic
relations orders" under Code section 414(p) and ERISA section 206(d), and such
other rules and procedures as it deems relevant.

11



--------------------------------------------------------------------------------




7.3
Restriction Against Double Payment

If a court orders an assignment of benefits despite Section 7.2, the affected
Participant's benefits will be reduced accordingly. The Administrative Committee
may use any reasonable actuarial assumptions to accomplish the offset under this
Section.
7.4
Withholding

There shall be deducted from each payment made under the Plan or any other
compensation payable to the Participant (or Beneficiary) all taxes, which are
required to be withheld by the Affiliated Companies in respect to such payment
or this Plan. The Affiliated Companies shall have the right to reduce any
payment (or compensation) by the amount of cash sufficient to provide the amount
of said taxes.
7.5
Amendment, Modification, Suspension or Termination

The Company may, in its sole discretion, terminate, suspend or amend this Plan
at any time or from time to time, in whole or in part for any reason.
Notwithstanding the foregoing, no amendment or termination of the Plan shall
reduce the amount of a Participant's Account balance as of the date of such
amendment or termination. Upon termination of the Plan, distribution of balances
in Accounts shall be made to Participants and Beneficiaries in the manner and at
the time described in Article V, unless the Company determines in its sole
discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A.
7.6
Governing Law

To the extent not preempted by ERISA, this Plan shall be construed, governed and
administered in accordance with the laws of Delaware.
7.7
Receipt and Release

Any payment to a payee in accordance with the provisions of the Plan shall, to
the extent thereof, be in full satisfaction of all claims against the Plan, the
Committees and the Affiliated Companies. The Administrative Committee may
require such payee, as a condition precedent to such payment, to execute a
receipt and release to such effect.
7.8
Payments on Behalf of Persons Under Incapacity

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrative Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Administrative Committee may direct that such payment be made to any person
found by the Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Administrative Committee and the Company.

12



--------------------------------------------------------------------------------




7.9
Limitation of Rights and Employment Relationship

Neither the establishment of the Plan, any trust nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Affiliated Companies or any trustee except
as provided in the Plan and any trust agreement; and in no event shall the terms
of employment of any Employee or Participant be modified or in any way be
affected by the provisions of the Plan and any trust agreement.
7.10
Headings

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
7.11
Liabilities Transferred to HII

Northrop Grumman Corporation distributed its interest in Huntington Ingalls
Industries, Inc. ("HII) to its shareholders on March 31, 2011 (the "HII
Distribution Date"). Pursuant to an agreement between Northrop Grumman
Corporation and HII, on the HII Distribution Date certain employees and former
employees of HII ceased to participate in the Plan and the liabilities for these
participants' benefits under the Plan were transferred to HII. On and after the
HII Distribution Date, the Company and the Plan, and any successors thereto,
shall have no further obligation or liability to any such participant with
respect to any benefit, amount, or right due under the Plan.


ARTICLE VIII

FORFEITURE OF BENEFITS
8.1
In General

Notwithstanding any other provision of this Plan, this Article VIII applies to
the portion of a Participant's Account balance accrued after 2011.
8.2
Determination of a Forfeiture Event

The Compensation Committee or its delegate will, in its sole discretion,
determine whether a Forfeiture Event (as defined in Section 8.4) has occurred;
provided that no Forfeiture Event shall be incurred by a Participant who has a
termination of employment due to mandatory retirement pursuant to Company
policy. Such a determination may be made by the Compensation Committee or its
delegate for up to one year following the date that the Compensation Committee
has actual knowledge of the circumstances that could constitute a Forfeiture
Event.

13



--------------------------------------------------------------------------------




8.3
No Forfeiture Event for Certain Terminations after Change in Control

Notwithstanding the foregoing, no Forfeiture Event shall be incurred by a
Participant who, within the two year period following a Change in Control (as
defined in the Northrop Grumman 2011 Long-Term Incentive Stock Plan or successor
plan in effect at the time the relevant event occurs ("LTISP")), is
involuntarily terminated for reasons other than Cause or voluntarily terminates
for Good Reason. The terms "Cause" and "Good Reason" shall be defined in
accordance with the LTISP and its associated grant certificates. This Article
VIII may not be amended during the two year period commencing on the date of
such a Change in Control.
8.4
Forfeiture Event Defined

A “Forfeiture Event” means that, while employed by any of the Affiliated
Companies or at any time in the two year period immediately following the
Participant’s last day of employment by one of the Affiliated Companies, the
Participant, either directly or indirectly through any other person, is employed
by, renders services (as a director, consultant or otherwise) to, has any
ownership interest in, or otherwise participates in the financing, operation,
management or control of, any business that is then in competition with the
business of any of the Affiliated Companies. A Participant will not, however, be
considered to have incurred a Forfeiture Event solely by reason of owning up to
(and not more than) two percent (2%) of any class of capital stock of a
corporation that is registered under the Securities Exchange Act of 1934.
8.5
Amount of Forfeiture

(a)    If the Compensation Committee or its delegate determines that a
Forfeiture Event has occurred, the relevant Participant may forfeit up to 100%
of his or her Account balance accrued after 2011. The amount forfeited, if any,
will be determined by the Compensation Committee or its delegate in its sole
discretion, and may consist of all or a portion of the Account balance accrued
after 2011 and not yet paid.
(b)    Any forfeiture pursuant to this Article VIII will also apply with respect
to survivor benefits or benefits assigned under a Qualified Domestic Relations
Order.
8.6
Notice and Claims Procedure

(a)    The Company will provide timely notice to any Participant who incurs a
forfeiture pursuant to this Article VIII. Any delay by the Company in providing
such notice will not otherwise affect the amount or timing of any forfeiture
determined by the Compensation Committee or its delegate.
(b)    The procedures set forth in the Claims Procedures will apply to any
claims and appeals arising out of or related to any forfeiture under this
Article VIII, except as provided below:
(1)    The Compensation Committee, or its delegate, will serve in place of the
designated decision-makers on any such claims and appeals.

14



--------------------------------------------------------------------------------




(2)    After a claimant has exhausted his remedies under the Claims Procedures,
including the appeal stage, the claimant forgoes any right to file a civil
action under ERISA section 502(a), but instead may present any claims arising
out of or related to any forfeiture under this Article VIII to final and binding
arbitration in the manner described below:
(A)    A claimant must file a demand for arbitration no later than one year
following a final decision on the appeal under the Claims Procedures. After such
period, no claim for arbitration may be filed, and the decision becomes final. A
claimant must deliver a demand for arbitration to the Company's General Counsel.
(B)    Any claims presented shall be settled by arbitration consistent with the
Federal Arbitration Act, and consistent with the then-current Arbitration Rules
and Procedures for Employment Disputes, or equivalent, established by JAMS, a
provider of private dispute resolution services.
(C)    The parties will confer to identify a mutually acceptable arbitrator. If
the parties are unable to agree on an arbitrator, the parties will request a
list of proposed arbitrators from JAMS and:
(i)    If there is an arbitrator on the list acceptable to both parties, that
person will be selected. If there is more than one arbitrator on the list
acceptable to both parties, each party will rank each arbitrator in order of
preference, and the arbitrator with the highest combined ranking will be
selected.
(ii)    If there is no arbitrator acceptable to both parties on the list, the
parties will alternately strike names from the list until only one name remains,
who will be selected.
(D)    The fees and expenses of the arbitrator will be borne equally by the
claimant and the Company. Each side will be entitled to use a representative,
including an attorney, at the arbitration.  Each side will bear its own
deposition, witness, expert, attorneys' fees, and other expenses to the same
extent as if the matter were being heard in court.  If, however, any party
prevails on a claim, which (if brought in court) affords the prevailing party
attorneys' fees and/or costs, then the arbitrator may award reasonable fees
and/or costs to the prevailing party to the same extent as would apply in
court.  The arbitrator will resolve any dispute as to who is the prevailing
party and as to the reasonableness of any fee or cost.
(E)    The arbitrator will take into account all comments, documents, records,
other information, arguments, and theories submitted by the claimant relating to
the claim, or considered by the Compensation Committee or its delegate relating
to the claim, but only to the extent that it

15



--------------------------------------------------------------------------------




was previously provided as part of the initial decision or appeal request on the
claim.
The arbitrator may grant a claimant's claim only if the arbitrator determines it
is justified based on: (i) the Compensation Committee, or its delegate erred
upon an issue of law in the appeal request, or (ii) the Compensation
Committee's, or its delegate's, findings of fact during the appeal process were
not supported by the evidence.
(F)    The arbitrator shall issue a written opinion to the parties stating the
essential findings and conclusions upon which the arbitrator's award is based.
The decision of the arbitrator will be final and binding upon the claimant and
the Company.  A reviewing court may only confirm, correct, or vacate an award in
accordance with the standards set forth in the Federal Arbitration Act, 9 U.S.C.
§§ 1-16.
(G)    In the event any court finds any portion of this procedure to be
unenforceable, the unenforceable section(s) or provision(s) will be severed from
the rest, and the remaining section(s) or provisions(s) will be otherwise
enforced as written.
8.7
Application

Should a Forfeiture Event occur, this Article VIII is in addition to, and does
not in any way limit, any other right or remedy of the Affiliated Companies, at
law or otherwise, in connection with such Forfeiture Event.
* * *


IN WITNESS WHEREOF, this Plan is hereby executed by a duly authorized officer on
this 18th day of December, 2012.


NORTHROP GRUMMAN CORPORATION


By: /s/ Christopher McGee___________________
Christopher McGee
Vice President, Compensation & Benefits





16



--------------------------------------------------------------------------------




APPENDIX A – COMMITTEES AND APPOINTMENTS
Notwithstanding anything to the contrary in this Plan, effective as of October
25, 2011, the Chief Executive Officer of the Company shall appoint, and shall
have the power to remove, the members of (1) an Administrative Committee that
shall have responsibility for administering the Plan (including as such
responsibilities are described in Article VI of the Plan) and (2) an Investment
Committee that shall have responsibility for overseeing any rabbi trusts or
other informal funding for the Plan.

A-1

